Title: From John Adams to Joseph Willard, 21 January 1800
From: Adams, John
To: Willard, Joseph



Sir
Phyladelphia January 21. 1800

I pray you to communicate the inclosed Letter and Memorial to the American Accademy of Arts and Sciences at their ensuing meeting. Perhaps it may not be proper for me to give any Opinion on the subject, or to have any Agency in the Business but I saw nothing wrong in presenting the Papers to you which I do with pleasure as it gives me an Opportunity of repeating the Assurances of my Respect and Attachment

John Adams